Appeal from an order of the Surrogate’s Court, Erie County (Joseph S. Mattina, S.), entered May 13, 2003. The order permanently removed respondent David Dale as executor of the estate, appointed HSBC Bank USA as permanent successor executor and directed respondent David Dale to file an accounting.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Same memorandum as in Matter of Makowski (13 AD3d 1210 [2004]). Present—Pigott, Jr., P.J., Green, Pine, Gorski and Lawton, JJ.